UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7817


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CHRISTIAN PHILIP PARKER, a/k/a Armani, a/k/a Super P, a/k/a
Sup, a/k/a King,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:09-cr-00529-LO-2; 1:11-cv-01089-LO)


Submitted:   January 17, 2013             Decided: January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christian Philip Parker, Appellant Pro Se. Mary Katherine Barr
Daly, Karen Ledbetter Taylor Assistant United States Attorneys,
Mysti Dawn Degani, Brian David Harrison, Scott Butler Nussbum,
James Ryan, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christian Philip Parker seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.       The   order    is   not      appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2006).            A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this     standard        by     demonstrating        that

reasonable       jurists     would    find     that    the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief       on   procedural       grounds,       the    prisoner       must

demonstrate      both    that   the    dispositive         procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Parker has not made the requisite showing.                    Accordingly, we

deny a certificate of appealability and dismiss the appeal.                          We

dispense     with    oral     argument    because      the       facts    and    legal




                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3